Citation Nr: 1533745	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to ratings for right knee chondromalacia in excess of 10 percent prior to October 2, 2012, and in excess of 30 percent from that date.  

2. Entitlement to a rating in excess of 10 percent for right knee instability associated with chondromalacia.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  An April 2013 rating decision increased the rating for right knee chondromalacia to 30 percent, and a separate 10 percent rating for right knee instability, each effective October 2, 2012.  

A claim for a TDIU rating due to a service-connected right knee disability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. Prior to October 2, 2012, the Veteran's right knee chondromalacia is shown to have been manifested by painful (but less than compensable) limitation of motion; dislocated semilunar cartilage of the right knee with frequent episodes of "locking," pain, and effusion into the joint, and/or symptomatic removal of the semilunar cartilage, are not shown.  

2. From October 2, 2012, the Veteran's right knee chondromalacia is shown to be manifested by limitation of extension of 20 degrees; compensable limitation of flexion is not shown; and dislocated semilunar cartilage of the right knee with frequent episodes of "locking," pain, and effusion into the joint, and/or symptomatic removal of the semilunar cartilage, are not shown.  

3. From February 1, 2010, the Veteran's right knee disability is not shown to be manifested by more than slight recurrent lateral instability.  


CONCLUSIONS OF LAW

1. Ratings for the Veteran's right knee chondromalacia in excess of 10 percent prior to October 2, 2012, and in excess of 30 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5020, 5258, 5260, 5261.  

2. A separate 10 percent rating, but no higher, is warranted for the Veteran's right knee instability from February 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in June 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in September 2010 and October 2012.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right knee chondromalacia is currently rated under Code 5020-5261 (for synovitis and limitation of extension), and his right knee instability is rated under Code 5257 (for recurrent lateral instability).  Under Code 5020, the right knee chondromalacia is to be rated on limitation of motion of the affected parts, as degenerative arthritis (Code 5003).  Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  The Board finds that this claim has been pending since the Veteran filed a claim for an increased rating that was received in May 2009.  The Board notes that a September 16, 2009, rating decision continued a 10 percent rating for service-connected chondromalacia of the right knee, based in part on a finding of no effusions of the right knee during June 2009 VA examination.  The Veteran did not appeal that decision.  However, within one year of the decision, in June 2010, new and material evidence was received in the form of the Veteran's reports of increased symptomatology and private medical records dated from January 2010 which reflected joint effusion and suggestion of a medial meniscus tear. 

Private treatment records from Collom and Carney Clinic generally show complaints of right knee pain.  February and March 2010 records indicate that MRI revealed a bone bruise around his medial femoral condyle with some degenerative arthritic changes as well as injury to his medial collateral ligament and linear tear along the posterior horn of the medial meniscus.  Examination revealed positive McMurray's and crepitations.  Effusion was removed from the knee.  He received a knee injection.  It was noted that right knee arthroscopy debridement and eventually knee replacement were likely.  On June 2010 follow-up, there was no effusion to the right knee.  

In June 2010 statements, the Veteran asserted that the right knee had become more painful, kept him awake at night, and popped when he stood from a sitting position.  He could not sit, walk, or stand for more than 15 minutes and had to use an electric cart while shopping.  He also stated that his left knee was painful and failed to support him twice in the last 3 months.  He indicated that he has been unemployed since he was laid off in April 2010.  

A June 2010 statement from T.S., the Veteran's neighbor, indicates that he had noticed the Veteran having difficulty walking up and down stairs.  He stated that in April 2010 the Veteran fell in the yard and had to be helped up because of "the bad knee."  

On September 2010 VA examination, the Veteran reported pain, stiffness, swelling, tenderness, and lack of endurance in the knee.  He denied instability, incoordination, giving way, deformity, locking, weakness, and any episodes of dislocation or subluxation.  He used a cane and a walker, and had fallen twice in his yard when he did not have a cane to brace himself.  He had difficulty balancing because he could not put any weight on the right knee and had to lean on the left knee.  On physical examination, right knee ROM was flexion of 0-110 degrees and extension of 0-30 degrees with pain; there was no additional limitation after repeat testing.  McMurray's test was positive with the medial meniscus.  There was swelling but no effusion.  Muscle strength was full.  MRI revealed right knee arthritis.  He reported that he had to quit his job because of right knee pain.  A January 2011 VA addendum clarified that right knee extension to flexion was 0 to 110 degrees with no loss of motion after repetitive testing.  

In a February 2011 statement, the Veteran asserted the VA examination report had incorrectly noted that he denied instability, lack of endurance, locking, or weakness of the right knee.  He stated that he had fallen many times with a cane.  He asserted that the ROM findings were inaccurate because the VA examiner had not used a goniometer.  

Private treatment records from Collom and Carney Clinic show that in September and December 2010, the Veteran received steroid injections in his right knee.  In February 2011, it was noted that his right knee problems were primarily related to degenerative arthritis in the knee, and that it was not clear whether the Veteran had a meniscal tear that was contributing to his pain.  In July 2011, the Veteran reported that the steroid injections only helped for about 2-3 months.  It was noted that the osteoarthritis was the main cause of right knee problems along with a popliteal cyst.  In August 2011, the Veteran reported 3-4 weeks of relief from steroid injections in his right knee.  Knee replacement was recommended at that time, but the Veteran deferred scheduling the surgery.  In November 2011, the Veteran had tenderness in the right knee and near-full extension.  His gait was compensated, and he did not use an assistive device.  The right knee was tender with mildly reduced ROM.  He received a right knee steroid injection.  In February 2012, the Veteran reported that his knees had not been bothering him.  In May 2012, it was noted that he needed a bilateral knee replacement.  

On October 2, 2012, VA examination, the Veteran reported constant pain in the right knee with painful flare-ups.  He indicated that his right knee tended to give way which had caused him to fall about 5 times.  He used a walker constantly for ambulation.  Right knee ROM was flexion of 70 degrees with pain at 5 degrees and extension of 20 degrees with no objective painful motion; there was no additional limitation on repetitive testing.  Functional impairment was due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength on flexion and extension was 3/5.  There was 1+ (0-5 millimeters) of medial-lateral instability of the right knee, but no history of subluxation.  It was noted that the Veteran did not have any meniscal conditions.  X-rays revealed arthritis, but did not show evidence of patellar subluxation.  His ability to work was impacted by severe pain, very limited movement, and pain on standing for 5 minutes.  

Private treatment records from Collom and Carney Clinic show that in December 2012 the Veteran had right knee tenderness, moderate pain with motion, and a limp gait.  He did not use an assistive device.  In April 2013, it was noted that his bilateral knee pain prevented aerobic exercise, and that the Veteran decided to defer total knee replacement surgery.  In August 2013, his gait was compensated, and he did not use an assistive device.  In February 2014, the Veteran reported worsening arthritis from the cold weather.  There was normal ROM, muscle strength, and stability in all extremities with no pain on inspection.  

In a May 2013 VA Form 9, the Veteran alleged that had he been afforded a VA examination in 2011, it would have shown the same level of impairment as the October 2012 VA examination report.  Specifically, he asserted that he should be granted an increased rating for the right knee effective March 23, 2011.  

On March 2014 VA neurology examination, there was normal muscle strength in the right knee.  He had a wide-based gait that required the use of a rolling walker.  He reported that he used a walker occasionally.  

Based on a review of the evidence, the Board finds that ratings for the Veteran's service-connected right knee chondromalacia in excess of 10 percent prior to October 2, 2012, and in excess of 30 percent from that date are not warranted.  The Board also finds that an increased rating for right knee instability is not warranted.  

Prior to October 2, 2012, the Veteran's right knee chondromalacia was manifested by painful (but less than compensable) limitation of motion.  Although the Veteran generally reported right knee pain and difficulty walking, ROM testing on September 2010 VA examination showed that right knee flexion of 110 degrees and extension of 0 degrees.  The Veteran has contested the ROM findings on the September 2010 VA examination.  However, November 2011 private treatment records from Collom and Carney Clinic reflect similar findings; they show near-full extension and mildly reduced ROM.  Significantly, the evidence does not show limitation of motion that warrants a rating in excess of 10 percent (i.e., right knee flexion limited to 45 degrees or less, or extension limited to 15 degrees or more) at any time prior to October 2, 2012.  Consequently, a rating in excess of 10 percent for right knee chondromalacia is not warranted under Code 5260, nor is a separate rating warranted under Code 5261 at any time prior to October 2, 2012.  

From October 2, 2012, the Veteran's right knee chondromalacia has been manifested by limitation of extension of 20 degrees under Code 5261.  Compensable limitation of flexion is not shown at any time.  The Board notes that a February 2014 private treatment record from Collom and Carney Clinic indicates that there was full ROM, muscle strength, and stability in all extremities with no pain on inspection.  Consequently, from October 2, 2012, a rating in excess of 30 percent for the Veteran's right knee chondromalacia is not warranted under Code 5260, nor is a separate rating warranted under Code 5261.  

Considering functional factors affected by such features as pain, weakness, and fatigability, the evidence in this case still does not show that the Veteran's right knee range of motion has been limited to the functional equivalent of a higher degree of limitation of flexion or extension.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that currently compensated, as discussed above.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.  For the period prior to October 2, 2012, the Veteran is already being compensated for the pain and weakness causing functional loss during this period, through the 10 percent rating in effect under Diagnostic Code 5260, despite the fact that he exhibits no compensable limitation of flexion or extension.  To provide an additional 10 percent rating for the same functional loss under 5260 would result in prohibited pyramiding.

On June 2009 examination, there was no additional evidence of pain or additional limitations after repetitive motion.  On September 2010 and October 2012 VA examinations, the examiners noted that there was no additional limitation of motion from fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  And although objective evidence of painful motion has been noted, additional functional limitation due to pain is not shown; the effect of pain (of itself) is encompassed by the criteria under the diagnostic codes under which the Veteran is presently rated.  

Private treatment records from Collom and Carney Clinic show that February 2010 MRI revealed injury to his medial collateral ligament and a linear tear along the posterior horn of the medial meniscus with effusion.  However, these records reveal that after treatment in February 2010, significant effusion is not shown.  The preponderance of the evidence is against a finding of frequent episodes of "locking," pain, and effusion into the joint.  September 2010 VA examination report noted no effusion.  Furthermore, symptomatic removal of the semilunar cartilage of the right knee is not shown at any time under consideration.  Therefore, a separate rating under Code 5258 or 5259 is not warranted at any time.  

As the evidence does not show that the Veteran has or has had left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum at any time, ratings under Codes 5256, 5262, or 5263 are not warranted.  

Regarding the rating for right knee instability, the evidence first shows recurrent subluxation or lateral instability in a February 1, 2010 private treatment record which noted "positive McMurray's" suggestive of mild instability.  Prior to that date, recurrent subluxation or lateral instability was not shown.  For example, the June 2009 VA examination report specifically noted no instability.  In his February 2011 notice of disagreement, the Veteran asserted that he had "fallen many times with cane" due to the right knee disability.  The Board finds, however, that a rating in excess of 10 percent for instability is not warranted at any time.  His statements prior to the January 2011 rating decision on appeal attributed falls to his left knee.  In a June 2010 statement he indicated that his left knee failed to support him two times in the last 3 months.  The statement from T.S. corroborates that he fell in April 2010 because of "the bad knee."  Notably, the Veteran had previously had surgery on his left knee; T.S. did not indicate which knee was "the bad knee."  On September 2010 VA examination, the Veteran reported that he had fallen twice in his yard when he did not have a cane to brace himself.  The Board finds that his reports prior to the January 2011 denial on appeal tend to show that he fell twice in the prior months due to his left knee.  Significantly, private records of treatment for the right knee (which would likely reflect complaints of instability or falls) are silent for any complaints of giving way or falling due to right knee instability.  Notwithstanding, even assuming that the falls were due to his right knee, the alleged frequency and severity of such falls is not analogous to more than slight instability of the right knee.  Slight recurrent instability of the right knee was shown on October 2012 VA examination.  On that examination, the Veteran reported that he had fallen 5 times due to the right knee giving way, and the examiner found slight medial-lateral instability on physical examination.  In light of the foregoing, the Board finds that prior to February 1, 2010, a separate rating is not warranted for right knee instability under Code 5257, and that a rating in excess of 10 percent from that date is likewise not warranted.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected right knee chondromalacia and instability.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected right knee disability is exceptional; the right knee symptomatology (i.e., painful motion, medial-lateral instability, and lack of endurance) is addressed by the rating schedule.  The schedular ratings assigned for each period (prior to October 2, 2012, and from that date) are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  The Veterans allegations with respect to unemployability are addressed in the Remand section of this decision.


ORDER

The appeal seeking ratings for the Veteran's right knee chondromalacia in excess of 10 percent prior to October 2, 2012, and in excess of 30 percent from that date, is denied.  

A rating of 10 percent, but no higher, is warranted for the Veteran's right knee instability from February 1, 2010.  


REMAND

In a June 2010 statement, the Veteran indicated that he has been unemployed since he was laid off in April 2010.  On September 2010 VA examination, he reported that he had to quit his job because of right knee pain.  Accordingly, a claim for a TDIU rating due to a service-connected right knee disability has been raised by the record.  See Rice, 22 Vet. App. 447.  

The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU rating.  In addition, the Veteran should be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.  

The AOJ should then undertake any additional action necessary to develop the claim for a TDIU rating, to include giving consideration to the provisions of 38 C.F.R. § 4.16(b) (which allow for a TDIU rating on an extraschedular basis).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU rating.  

2. The AOJ should ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.  

3. The AOJ should arrange for all additional development deemed necessary, and then develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating, giving consideration to the provisions of 38 C.F.R. § 4.16(b) (which allow for a TDIU rating on an extraschedular basis).  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after a statement of the case is issued, the matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the AOJ in the matter.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


